Exhibit 10.24.4

AMENDMENT NO. 3 TO

ROADWAY LLC PENSION PLAN

As amended and restated January 1, 2004

WHEREAS, YRC Worldwide Inc. (formerly, Yellow Roadway Company) (the “Company”)
maintains the Roadway LLC Pension Plan, as amended and restated January 1, 2004
(the “Plan”);

WHEREAS, Section 9.1 of the Plan provides the Company may amend the Plan at any
time by action of its Board of Directors or the Compensation Committee of its
Board of Directors; and

WHEREAS, the Company desires to amend the Plan (i) to change the definition of
the term “Compensation” to conform to the definition of such term under the
Yellow Corporation Pension Plan; and (ii) to change the name of the Plan Sponsor
from “Yellow Roadway Corporation” to “YRC Worldwide Inc.”

NOW, THEREFORE, BE IT RESOLVED, that, effective January 3, 2006, Section 2.11 of
the Plan shall be, and it hereby is, amended by adding the following sentence to
the end of that Section: “Effective January 3, 2006, the term “Company” means
YRC Worldwide Inc.”

AND BE IT FURTHER RESOLVED, that, effective January 1, 2008, the Plan shall be,
and it hereby is, amended as follows:

 

  1. Restate Section 2.12(a) in its entirety as follows:

(a) For Plan Years prior to January 1, 2008, the term “Compensation” means the
base pay of an Employee paid by the Controlled Group in a calendar year plus
overtime compensation, cash incentive compensation and vacation compensation
paid to that Employee, but excluding (i) any payments of cash incentive
compensation made after the calendar year of the Employee’s termination of
employment with the Controlled Group, (ii) payments of vacation compensation
made after the Employee’s termination of employment with the Controlled Group to
an Employee who is not entitled to a retirement benefit pursuant to Section 4.1
or 4.2, (iii) effective as of January 1, 2000, payments pursuant to the Century
Bonus Program, (iv) payments pursuant to a tax equalization, relocation or cost
of living program, an expatriate program or any similar programs or arrangements
and (v) other extra or contingent compensation including signing bonuses.
Notwithstanding the foregoing, Compensation shall include any pay that would
have been paid to such Employee had he not signed a salary deferral agreement
that satisfies the requirements of Code Section 401(k), 125, 129 or 132(f).



--------------------------------------------------------------------------------

  2. Redesignate Section 2.12(b) as Section 2.12(c), and add the following new
Section 2.12(b):

(b) For Plan Years beginning on and after January 1, 2008, the term
“Compensation” means (i) the total salary, wages and cash bonuses paid to an
Employee for personal services by the Employer during the current year (or
applicable portion thereof) before deductions for taxes or any other purpose and
which are included for the current year (or portion thereof) on the Employee’s
federal W-2 income tax form, plus (ii) the amount of any reduction in the
Employee’s salary, wages, and bonuses for the year (or applicable portion
thereof) made pursuant to a salary reduction agreement under Section 401(k),
Section 125 and/or Section 132(f)(4) of the Code. The Employee’s “Compensation”
shall not include any fringe benefits or any other reportable income which is
not salary, wages or bonuses.

AND BE IT FURTHER RESOLVED, that the cross-references of the Plan shall be
redesignated, as necessary, in accordance with the foregoing resolutions.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer on this 20th day of February, 2008.

 

YRC WORLDWIDE INC. By:  

/s/ Harold D. Marshall

Name:   Harold D. Marshall Title:   Vice President – Employment Benefits

 

2